Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  141971 & (42)                                                                                             Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CORINNE ANN HOFFMAN,                                                                                    Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 141971
                                                                   COA: 292040
                                                                   Monroe CC: 08-025588-NH
  MANOO BOONSIRI, M.D. and MANOO
  BOONSIRI, M.D., P.C.,
            Defendants-Appellants,
  and
  JOHN DOE, M.D. and MERCY MEMORIAL
  HOSPITAL SYSTEM, a/k/a MERCY
  MEMORIAL HOSPITAL CORPORATION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion to hold the application in abeyance is
  considered, and it is DENIED. The application for leave to appeal the September 14,
  2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         d0228                                                                Clerk